United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  October 23, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-11357
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALAIN KAJA KANDA,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:02-CR-78-1-Y
                          --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Alain Kaja Kanda appeals from his conviction by guilty plea

of possessing counterfeit currency.    Kanda’s plea was conditioned

on preserving his right to appeal the denial of his motion to

suppress the written statement he provided to agents of the

United States Secret Service.    Kanda contends that the district

court erred by denying his motion to suppress his written

statement.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-11357
                               -2-

     Viewing the evidence in the light most favorable to the

Government and with due regard to the district court’s

opportunity to judge the credibility of the witnesses, the

district court did not err by denying the motion to suppress.

See United States v. Coleman, 969 F.2d 126, 129 (5th Cir. 1992).

The testimony of the Secret Service agents at the suppression

hearing indicated that Kanda understood the English language,

that he was given the Miranda warnings three times, and that the

statement was a verbatim account of Kanda’s words that was

reviewed and approved by Kanda.   The agents’ testimony also

indicated that the circumstances in which Kanda provided the

statement were not inherently coercive.   Kanda agreed to

accompany the agents to the field office, his handcuffs were

removed once the group arrived at the field office, and he was

agreeable to being placed in the interrogation room.   The

interview during which Kanda provided the statement began less

than half an hour after the group arrived at the field office,

and the interview itself lasted for about an hour.   Finally,

Kanda never asked to leave, nor did he otherwise indicate that he

wished to end the interview.   Assuming for the sake of argument

that Kanda was in custody when he was interviewed, he knowingly

and voluntarily waived his rights under Miranda v. Arizona, 384

U.S. 436 (1966), before he gave his written statement.      See

United States v. Andrews, 22 F.3d 1328, 1337 (5th Cir. 1994).

     AFFIRMED.